Citation Nr: 1313320	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989, June 1990 to August 1990, May 2001 to October 2001, November 2002 to October 2003, and January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2010, the Veteran and his wife testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

An April 2010 Board Remand directed, in pertinent part, that the RO obtain any outstanding VA treatment records and private treatment records and provide the Veteran a VA medical examination to ascertain the severity of his left knee disability.  Thereafter, the RO was to readjudicate the claim of entitlement to an initial rating in excess of 10 percent for a left knee disability.  Review of the record indicates that the identified treatment records were obtained and associated with the Veteran's claims file.  In addition, the record contains an April 2011 Supplemental Statement of the Case in which the RO continued the denial of entitlement to an initial rating in excess of 10 percent for a left knee disability.  However, review of the Veteran's records in the Virtual VA system reflects that the Veteran underwent VA examination in August 2011 for his service-connected bilateral knee disabilities.  Significantly, the record does not demonstrate that the RO readjudicated the claim of entitlement to an initial rating in excess of 10 percent for a left knee disability following the VA examination.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the RO did not readjudicate the claim of entitlement to an initial rating in excess of 10 percent for a left knee disability following the August 2011 VA examination, that issue must be returned to the RO so that this can be accomplished.

Additionally, the Board finds that the August 2011 VA examination is inadequate for purposes of determining the current nature and severity of the Veteran's left knee disability.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA examiner indicated that the Veteran was able to perform repetitive-use testing with three repetitions, the report does not show the exact degrees at which post-test flexion and post-test extension ended.  In this respect, the Board notes that the VA examiner found the Veteran did not have additional limitation in range of motion following repetitive-use testing; however, the range of motion measurements following repetitive-use testing are necessary to accurately rate the severity of the Veteran's left knee disability.  Thus, the Board finds a remand is warranted to afford the Veteran an additional VA examination to determine the severity of his left knee disability.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the severity of his left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history of symptomatology from the Veteran, the pertinent details of which should be included in the examination report.  Following physical examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected left knee disability.  

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The examiner should provide the specific degrees of limitation of motion testing, to include the degrees of limitation of motion after repetitive-use testing.  The examiner is asked specifically to address the following: additional loss of function on motion of the knees due to pain, fatigue, weakness, incoordination, or lack of endurance, to include on repetitive use; the presence or absence of subluxation or lateral instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion of the joint.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.  Further, after reviewing the claims file, the examiner should provide an opinion as to whether the radiographic and magnetic resonance imaging (MRI) findings associated with the claims file constitute evidence of arthritis, and if so, the date of the first radiographic or MRI evidence of arthritis.  

A complete rationale for any opinion expressed should be included in the examination report.

2. Thereafter, readjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for a left knee disability.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case which reflects consideration of all evidence of record, to include examination reports, dated since issuance of the most recent Supplemental Statement of the Case dated in April 2011, and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


